Citation Nr: 1104892	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon review of the record, the Board determines that a remand is 
required for further development of the claim.  Specifically, the 
Veteran's testimony at his August 2008 hearing indicated that 
another VA examination was warranted to assess the current nature 
and severity of his service-connected PTSD.

In this regard, the Board observes that the Veteran attested to 
symptoms that were getting worse, including increased nightmares, 
resulting in thoughts of hurting his spouse at times, as well as 
thoughts of suicide.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Therefore, the Board finds that another VA examination should be 
scheduled for this claim.

Additionally, the record reflects that the Veteran receives 
regular treatment at the Oklahoma City VA medical center (VAMC).  
The most recent VA treatment record in the claims file is dated 
in May 2009.  Consequently, the Board finds that there are 
outstanding VA treatment records from the Oklahoma VAMC that 
should be obtained prior to further adjudication of the claim.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Request treatment records dated from May 
2009 onward from the Oklahoma City VAMC.  
All requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
to ascertain the current severity and 
manifestations of his PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected PTSD.  The examiner should also 
report all signs and symptoms necessary 
for rating the Veteran's PTSD under the 
General Rating Formula for Mental 
Disorders.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD, including whether the 
veteran is unable to obtain and retain 
substantially gainful employment due to 
his PTSD.

3.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the October 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


